Name: Commission Regulation (EEC) No 3834/92 of 28 December 1992 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy
 Date Published: nan

 No L 387/58 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3834/92 of 28 December 1992 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal (4), as last amended by Regulation &lt; (EEC) No 3772/91 (% sets indicative ceilings on imports into Portugal of certain products in the pigmeat sector for 1992 ; Whereas indicative ceilings should be set for 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3816/90 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. / For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 366, 29. 12. 1990, p. 33. 0 OJ No L 356, 24. 12. 1991 , p . 32. 31 . 12. 92 Official Journal of the European Communities No L 387/59 ANNEX (tonnes)   . . Indicative ceiling Groups CN code Description ^ \ 992&gt; 1 0103 Live swine : " ex 0103 91   Weighing less than 50 kg : 01 03 9110 Domestic species Total = 2 500 ex 0103 92 Weighing 50 kg or more : &gt; (live weight) of ~ which 625 for    Domestic species : . ... r each quarter (') 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19 Other 2 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : ex 0203 11   Carcases and half-carcases 0203 1110    Of domestic swine ex 0203 12   Hams, shoulders and cuts thereof, with bone-in :    Of domestic swine : 0203 12 11     Hams and cuts thereof 0203 1219     Shoulders and cuts thereof ex 0203 19   Other :    Of domestic swine : 0203 1911     Fore-ends and cuts thereof 0203 1913     Loins and cute thereof, with bone-in 0203 1915 ____ Bellies (streaky) and cuts thereof     Other : 0203 19 55 _____ Boneless Total = 41 500 nm-&gt; 10 co . i from which0203 19 J9 other ? ,0 375 fo, each  Frozen : quarter (') ex 0203 21   Carcases and half-carcases : 0203 21 10    Of domestic swine ex 0203 22   Hams, shoulders and cuts thereof with bone-in :    Of domestic swine : 0203 22 1 1     Hams and cuts thereof 0203 22 19     Shoulders and cuts thereof ex 0203 29   Other :    Of domestic swine : 0203 29 1 1     Fore-ends and cuts thereof 0203 29 13     Loins and cuts thereof, with bone in 0203 29 1 5     Bellies (streaky) and cuts thereof     Other : 0203 29 55 _____ Boneless 0203 29 59 Other / (') If the overall quantity for which applications have been submitted in one quarter is less than the quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter.